--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.34
 
 
SENIOR SECURED PROMISSORY NOTE

 
$300,000  
Orange County, California
 
December 24, 2008

 
 
FOR VALUE RECEIVED, the undersigned,Location Based Technologies, Inc., a Nevada
corporation  (referred to herein as the “Borrower”), hereby unconditionally
promises to pay to the order of Steve Finley, its endorsees, successors and
assigns (the “Holder”), in lawful money of the United States, PO Box 1296,
Rancho Santa Fe, CA 92067 or at such other address as the Lender may from time
to time designate, the principal sum of Three Thousand Dollars ($300,000).
 
1.      Terms of Repayment.  Principal of and interest on this Note shall be due
three months from date of issuance or upon a minuim of One million five hundred
dollars ($1,500,000) net to the company is raised.
 
         a.      Upon the execution and delivery of this Note, the Holder shall
disburse to the Borrower the sum of $300,000, which is the principal amount. All
remaining amounts outstanding under this Note shall mature and become due and
payable in full on March 24, 2009 (the "Maturity Date"), subject to any prior
payment required by this Note, including, without limitation.
 
         b.     The Lender shall receive 100,000 shares of the Company's common
retricted stock.  The Holder shall receive the stock certificate within seven
(7) business days of signing.


2.      Interest Rate.  This Note shall accrue interest on the principal for a
period of three (3) months from the date of this Note at a rate of twelve
percent (12%) per annum (the “Interest Rate”).  Interest shall be calculated on
the basis of a 365-day year for the actual number of days elapsed.    All
payments hereunder are to be applied first to the payment of accrued interest,
and the remaining balance to the payment of principal.


3.      Events of Default.  If any of the events of default specified in this
Section shall occur, Holder may, so long as such condition declare the entire
principal and unpaid accrued interest hereon immediately due and payable, by
notice in writing to the Company, this Note and any other obligations of the
Borrower to the Lender, shall become due immediately, without demand or notice:
 
         a.      Default in the payment of the principal or unpaid accrued
interest of this Note when due and payable; or
 
         b.      Filing of bankruptcy proceedings involving the Company.
 
4.      Successors and Assigns: Assignment.  Except as otherwise expressly
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.  Nothing in this Note, express or implied, is intended to
confer upon any party, other than the parties hereto and their successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Note, except as expressly provided herein.  The Company may not assign this
Note or any of the rights or obligations referenced herein without the prior
written consent of Holder.


5.      Prepayment.  This Note may be prepaid in whole or in part, at any time,
without the prior written consent of the Lender.
 
1

--------------------------------------------------------------------------------


 
6.      Governing Law.  This agreement is entered into in Orange County,
California, and shall be construed in accordance with and governed by the laws
of the State of California applicable to contracts made and to be performed in
California.  Further, the parties agree that venue shall rest solely and
exclusively in Orange County, California, and any challenge or objection thereto
is hereby waived.
 
7.      Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given as of the date if delivered in person or by
telecopy, on the next business day, if sent by a nationally recognized overnight
courier service, and on the second business day if mailed by registered mail,
return receipt requested, postage prepaid, and if addressed to the Company then
at its principal place of business, or if addressed to the Holder, then the last
known address on file with the Company.


If to the Company:
Location Based Technologies, Inc.
 
4999 E. La Palma Avenue
 
Anaheim, CA 92807
 
Facsimile Number:  (714) 200-0287
 
E-mail:  joseph@pocketfinder.com
   
If to Lender:
Steve Finley
 
PO Box 1296
 
Rancho Sante Fe, CA 92067

 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties.
 
8.      Heading; References.  The headings have been inserted for convenience
only and are not to be considered when construing the provisions of this
Agreement.


9.      Entire Agreement.  This Agreement constitutes the entire understanding
between the parties hereto in respect of the terms of this Note by the Holder
and by the Company, superseding all negotiations, prior discussions, prior
written, implied and oral agreements, preliminary agreements and understandings
with Company or any of its officers, employees or agents.
 
2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has executed this Senior Secured Promissory
Note as of the date first set forth above.
 
 

The “Holder”                  
/s/ Steve Finley
   
 
 
Name: Steve Finley
Address: PO Box 1296, Rancho Santa Fe, CA 92067
   
 
 

 
 

The “Borrower”: Location Based Technolgies, Inc.                  
/s/ David M. Morse 
   
/s/ Joseph F. Scalisi
 
David M. Morse 
CEO & Co-President 
   
Joseph F. Scalisi
CDO & Co-President
 

 
 
3
